

117 S811 IS: Taiwan Fellowship Act
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 811IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Markey (for himself, Mr. Rubio, Mr. Coons, Mr. Hagerty, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the Taiwan Fellowship Program, and for other purposes.1.Short titleThis Act may be cited as the Taiwan Fellowship Act.2.Findings; purposes(a)FindingsCongress finds the following:(1)The Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) affirmed United States policy to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan, as well as the people on the China mainland and all other peoples of the Western Pacific area.(2)Consistent with the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), the United States has grown its strategic partnership with Taiwan’s vibrant democracy of 23,000,000 people.(3)Despite a concerted campaign by the People’s Republic of China to isolate Taiwan from its diplomatic partners and from international organizations, including the World Health Organization, Taiwan has emerged as a global leader in the coronavirus global pandemic response, including by donating more than 2,000,000 surgical masks and other medical equipment to the United States.(4)The creation of a United States fellowship program with Taiwan would support a key priority of expanding people-to-people exchanges, which was outlined in the President’s 2017 National Security Strategy.(b)PurposesThe purposes of this Act are—(1)to further strengthen the United States-Taiwan strategic partnership and broaden understanding of the Indo-Pacific region by temporarily assigning officials of any branch of the United States Government to Taiwan for intensive study in Mandarin and placement as Fellows with the governing authorities on Taiwan or a Taiwanese civic institution;(2)to provide for eligible United States personnel to learn or strengthen Mandarin Chinese language skills and to expand their understanding of the political economy of Taiwan and the Indo-Pacific region; and(3)to better position the United States to advance its economic, security, and human rights interests and values in the Indo-Pacific region.3.DefinitionsIn this Act:(1)Agency headThe term agency head means—(A)in the case of the executive branch of United States Government or an agency of the legislative branch other than the Senate or the House of Representatives, the head of the respective agency;(B)in the case of the judicial branch of United States Government, the chief judge of the respective court;(C)in the case of the Senate, the President pro tempore, in consultation with the majority leader and the minority leader of the Senate; and(D)in the case of the House of Representatives, the Speaker of the House, in consultation with the majority leader and the minority leader of the House of Representatives.(2)Agency of the united states governmentThe term agency of the United States Government includes any agency of the legislative branch and any court of the judicial branch as well as any agency of the executive branch.(3)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Appropriations of the Senate; (B)the Committee on Foreign Relations of the Senate;(C)the Committee on Appropriations of the House of Representatives; and(D)the Committee on Foreign Affairs of the House of Representatives.(4)DetaileeThe term detailee—(A)means an employee of a branch of the United States Government on loan to the American Institute in Taiwan, without a change of position from the agency at which he or she is employed; and(B)does not include employees of the legislative branch, who may separate from their branch in order to fulfill the terms of their fellowship pursuant to section 6(g). (5)Implementing partnerThe term implementing partner means any United States organization described in 501(c)(3) of the Internal Revenue Code of 1986 that—(A)performs logistical, administrative, and other functions, as determined by the Department of State and the American Institute of Taiwan in support of the Taiwan Fellowship Program; and(B)enters into a cooperative agreement with the American Institute in Taiwan to administer the Taiwan Fellowship Program.4.Establishment of Taiwan Fellowship Program(a)EstablishmentThe Secretary of State shall establish the Taiwan Fellowship Program (referred to in this section as the Program) to provide a fellowship opportunity in Taiwan of up to 2 years for eligible United States citizens. The Department of State, in consultation with the American Institute in Taiwan and the implementing partner, may modify the name of the Program.(b)Grants(1)In generalThe American Institute in Taiwan should use amounts appropriated pursuant to section 7(a) to provide annual or multi-year grants to an appropriate implementing partner.(2)FellowshipsThe Department of State, in consultation with the American Institute in Taiwan and, as appropriate, the implementing partner, should award to eligible United States citizens, subject to available funding—(A)not fewer than 5 fellowships during each of the first 2 years of the Program; and (B)not fewer than 10 fellowships during each of the remaining years of the Program. (c)International agreement; implementing partnerNot later than 30 days after the date of the enactment of this Act, the American Institute in Taiwan, in consultation with the Department of State, should—(1)begin negotiations with the Taipei Economic and Cultural Representative Office, or with another appropriate entity, for the purpose of entering into an agreement to facilitate the placement of fellows in an agency of the governing authorities on Taiwan; and(2)begin the process of selecting an implementing partner, which—(A)shall agree to meet all of the legal requirements required to operate in Taiwan; and (B)shall be composed of staff who demonstrate significant experience managing exchange programs in the Indo-Pacific region.(d)Curriculum(1)First yearDuring the first year of each fellowship under this section, each fellow should study—(A)the Mandarin Chinese language;(B)the people, history, and political climate on Taiwan; and(C)the issues affecting the relationship between the United States and the Indo-Pacific region.(2)Second yearDuring the second year of each fellowship under this section, each fellow, subject to the approval of the Department of State, the American Institute in Taiwan, and the implementing partner, and in accordance with the purposes of this Act, shall work in— (A)a parliamentary office, ministry, or other agency of the governing authorities on Taiwan; or(B)an organization outside of the governing authorities on Taiwan, whose interests are associated with the interests of the fellow and the agency of the United States Government from which the fellow had been employed.(e)Flexible fellowship durationNotwithstanding any requirement under this section, the Secretary of State, in consultation with the American Institute in Taiwan and, as appropriate, the implementing partner, may alter the curriculum requirements under subsection (d) for fellows whose placement in a parliamentary office, ministry, or other agency of the governing authorities on Taiwan is for a period shorter than 2 years. 5.Program requirements(a)Eligibility requirementsA United States citizen is eligible for a fellowship under section 4 if he or she—(1)is an employee of the United States Government;(2)has at least 2 years of experience in any branch of the United States Government;(3)has a demonstrated professional or educational background in the relationship between the United States and countries in the Indo-Pacific region; and(4)has demonstrated his or her commitment to further service in the United States Government.(b)Responsibilities of fellowsEach recipient of a fellowship under this Act shall agree, as a condition of such fellowship—(1)to maintain satisfactory progress in language training and appropriate behavior in Taiwan, as determined by the Department of State, the American Institute in Taiwan and, as appropriate, its implementing partner;(2)to refrain from engaging in any intelligence or intelligence-related activity on behalf of the United States Government; and(3)to continue Federal Government employment for a period of not less than 4 years after the conclusion of the fellowship or for not less than 2 years for a fellowship that is 1 year or shorter.(c)Responsibilities of implementing partner(1)Selection of fellowsThe implementing partner, in close coordination with the Department of State and the American Institute in Taiwan, shall—(A) make efforts to recruit fellowship candidates who reflect the diversity of the United States;(B)select fellows for the Taiwan Fellowship Program based solely on merit, with appropriate supervision from the Department of State and the American Institute in Taiwan; and(C)prioritize the selection of candidates willing to serve a fellowship lasting 1 year or longer. (2)First yearThe implementing partner should provide each fellow in the first year (or shorter duration, as jointly determined by the Department of State and the American Institute in Taiwan for those who are not serving a 2-year fellowship) with—(A)intensive Mandarin Chinese language training; and(B)courses in the political economy of Taiwan, China, and the broader Indo-Pacific.(3)Waiver of required trainingThe Department of State, in coordination with the American Institute in Taiwan and, as appropriate, the implementing partner, may waive any of the training required under paragraph (2) to the extent that a fellow has Mandarin language skills, knowledge of the topic described in paragraph (2)(B), or for other related reasons approved by the Department of State and the American Institute in Taiwan. If any of the training requirements are waived for a fellow serving a 2-year fellowship, the training portion of his or her fellowship may be shortened to the extent appropriate.(4)Office; staffingThe implementing partner, in consultation with the Department of State and the American Institute in Taiwan, shall maintain an office and at least 1 full-time staff member in Taiwan—(A)to liaise with the American Institute in Taiwan and the governing authorities on Taiwan; and (B)to serve as the primary in-country point of contact for the recipients of fellowships under this Act and their dependents. (5)Other functionsThe implementing partner shall perform other functions in association in support of the Taiwan Fellowship Program, including logistical and administrative functions, as prescribed by the Department of State and the American Institute in Taiwan. (d)Noncompliance(1)In generalAny fellow who fails to comply with the requirements under this section shall reimburse the American Institute in Taiwan for—(A)the Federal funds expended for the fellow’s participation in the fellowship, as set forth in paragraphs (2) and (3); and(B)interest accrued on such funds (calculated at the prevailing rate).(2)Full reimbursementAny fellow who violates paragraph (1) or (2) of subsection (b) shall reimburse the American Institute in Taiwan in an amount equal to the sum of—(A)all of the Federal funds expended for the fellow’s participation in the fellowship; and(B)interest on the amount specified in subparagraph (A), which shall be calculated at the prevailing rate.(3)Pro rata reimbursementAny fellow who violates subsection (b)(3) shall reimburse the American Institute in Taiwan in an amount equal to the difference between—(A)the amount specified in paragraph (2); and(B)the product of—(i)the amount the fellow received in compensation during the final year of the fellowship, including the value of any allowances and benefits received by the fellow; multiplied by(ii)the percentage of the period specified in subsection (b)(3) during which the fellow did not remain employed by the Federal Government.(e)Annual reportNot later than 90 days after the selection of the first class of fellows under this Act, and annually thereafter, the Department of State shall offer to brief the appropriate congressional committees regarding the following issues:(1)An assessment of the performance of the implementing partner in fulfilling the purposes of this Act.(2)The names and sponsoring agencies of the fellows selected by the implementing partner and the extent to which such fellows represent the diversity of the United States.(3)The names of the parliamentary offices, ministries, other agencies of the governing authorities on Taiwan, and nongovernmental institutions to which each fellow was assigned during the second year of the fellowship.(4)Any recommendations, as appropriate, to improve the implementation of the Taiwan Fellows Program, including added flexibilities in the administration of the program.(5)An assessment of the Taiwan Fellows Program’s value upon the relationship between the United States and Taiwan or the United States and Asian countries.(f)Annual financial audit(1)In generalThe financial records of any implementing partner shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants or independent licensed public accountants who are certified or licensed by a regulatory authority of a State or another political subdivision of the United States. (2)LocationEach audit under paragraph (1) shall be conducted at the place or places where the financial records of the implementing partner are normally kept. (3)Access to documentsThe implementing partner shall make available to the accountants conducting an audit under paragraph (1)—(A)all books, financial records, files, other papers, things, and property belonging to, or in use by, the implementing partner that are necessary to facilitate the audit; and(B)full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians.(4)Report(A)In generalNot later than 6 months after the end of each fiscal year, the implementing partner shall provide a report of the audit conducted for such fiscal year under paragraph (1) to the Department of State and the American Institute in Taiwan. (B)ContentsEach audit report shall—(i)set forth the scope of the audit;(ii)include such statements, along with the auditor’s opinion of those statements, as may be necessary to present fairly the implementing partner’s assets and liabilities, surplus or deficit, with reasonable detail;(iii)include a statement of the implementing partner’s income and expenses during the year; and(iv)include a schedule of—(I)all contracts and grants requiring payments greater than $5,000; and (II)any payments of compensation, salaries, or fees at a rate greater than $5,000 per year. (C)CopiesEach audit report shall be produced in sufficient copies for distribution to the public.6.Taiwan fellows on detail from government service(a)In general(1)Detail authorizedWith the approval of the Secretary of State, an agency head may detail, for a period of not more than 2 years, an employee of the agency of the United States Government who has been awarded a fellowship under this Act, to the American Institute in Taiwan for the purpose of assignment to the governing authorities on Taiwan or an organization described in section 4(d)(2)(B). (2)AgreementEach detailee, or legislative branch employee who separates from service of the sponsoring agency, shall enter into a written agreement with the Federal Government before receiving a fellowship, in which the fellow shall agree—(A)to continue in the service of the sponsoring agency at the end of fellowship for a period of at least 4 years (or at least 2 years if the fellowship duration is 1 year or shorter) unless the detailee is involuntarily separated from the service of such agency; and(B)to pay to the American Institute in Taiwan any additional expenses incurred by the Federal Government in connection with the fellowship if the detailee voluntarily separates from service with the sponsoring agency before the end of the period for which the detailee has agreed to continue in the service of such agency.(3)ExceptionThe payment agreed to under paragraph (2)(B) may not be required of—(A)a detailee who leaves the service of the sponsoring agency to enter into the service of another agency of the United States Government unless the head of the sponsoring agency notifies the detailee before the effective date of entry into the service of the other agency that payment will be required under this subsection; or(B)a legislative branch employee who separates from service of such agency to participate in the fellowship.(b)Status as Government employeeA detailee—(1)is deemed, for the purpose of preserving allowances, privileges, rights, seniority, and other benefits, to be an employee of the sponsoring agency;(2)is entitled to pay, allowances, and benefits from funds available to such agency, which is deemed to comply with section 5536 of title 5, United States Code; and(3)may be assigned to a position with an entity described in section 4(d)(2)(A) if acceptance of such position does not involve—(A)the taking of an oath of allegiance to another government; or (B)the acceptance of compensation or other benefits from any foreign government by such detailee. (c)Responsibilities of sponsoring agency(1)In generalThe Federal agency from which a detailee is detailed should provide the fellow allowances and benefits that are consistent with Department of State Standardized Regulations or other applicable rules and regulations, including—(A)a living quarters allowance to cover the cost of housing in Taiwan;(B)a cost of living allowance to cover any possible higher costs of living in Taiwan;(C)a temporary quarters subsistence allowance for up to 7 days if the fellow is unable to find housing immediately upon arriving in Taiwan;(D)an education allowance to assist parents in providing the fellow’s minor children with educational services ordinarily provided without charge by public schools in the United States;(E)moving expenses to transport personal belongings of the fellow and his or her family in their move to Taiwan, which is comparable to the allowance given for American Institute in Taiwan employees assigned to Taiwan; and(F)an economy-class airline ticket to and from Taiwan for each fellow and the fellow’s immediate family.(2)Modification of benefitsThe American Institute in Taiwan and its implementing partner, with the approval of the Department of State, may modify the benefits set forth in paragraph (1) if such modification is warranted by fiscal circumstances. (d)No financial liabilityThe American Institute in Taiwan, the implementing partner, and any governing authorities on Taiwan or nongovernmental entities in Taiwan at which a fellow is detailed during the second year of the fellowship may not be held responsible for the pay, allowances, or any other benefit normally provided to the detailee.(e)ReimbursementFellows may be detailed under subsection (a)(1) without reimbursement to the United States by the American Institute in Taiwan.(f)Allowances and benefitsDetailees and legislative branch fellows who separate from service to participate in the fellowship may be paid by the American Institute in Taiwan for the allowances and benefits listed in subsection (c).(g)Separation of legislative branch personnel during the fellowships(1)In generalUnder such terms and conditions as the agency head may direct, a legislative branch agency of the United States Government may separate from Government service for a specified period any officer or employee of such agency who accepts a fellowship under the Taiwan Fellowship Program and is not a detailee under subsection (a).(2)Rights and benefits(A)In generalNotwithstanding section 8347(o), 8713, or 8914 of title 5, United States Code, and in accordance with regulations of the Office of Personnel Management, a legislative branch employee, while serving as a fellow who is not a detailee under subsection (a), is entitled to the rights and benefits described in subsections (a) and (d) of section 3582 of title 5, United States Code. (B)ReimbursementThe American Institute in Taiwan shall reimburse the employing agency for any costs incurred for fellows under subsections (a) and (d) of section 3582 of title 5, United States Code, during a fellowship under this Act and may provide any other pay or allowances to such fellows.7.Funding(a)Authorization of appropriationsThere are authorized to be appropriated to the American Institute in Taiwan—(1)for fiscal year 2022, $2,900,000, of which—(A)$500,000 shall be used to launch the Taiwan Fellowship Program through the issuance of a competitive grant to an appropriate implementing partner;(B)$2,300,000 shall be used for a grant to the appropriate implementing partner; and(C)$100,000 shall be used for management expenses of the American Institute in Taiwan related to the management of the Taiwan Fellowship Program; and(2)for fiscal year 2023, and each succeeding fiscal year, $2,400,000, of which—(A)$2,300,000 shall be used for a grant to the appropriate implementing partner; and(B)$100,000 shall be used for management expenses of the American Institute in Taiwan related to the management of the Taiwan Fellowship Program.(b)Private sourcesThe implementing partner selected to implement the Taiwan Fellowship Program may accept, use, and dispose of gifts or donations of services or property in carrying out such program, subject to the review and approval of the American Institute in Taiwan. 